Name: Council Decision 2012/205/CFSP of 23Ã April 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international affairs;  criminal law;  Asia and Oceania
 Date Published: 2012-04-24

 24.4.2012 EN Official Journal of the European Union L 110/35 COUNCIL DECISION 2012/205/CFSP of 23 April 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran (1), and in particular Article 23(2) thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP. (2) The Council considers that there are no longer grounds for keeping one person and two entities on the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/413/CFSP. (3) The list set out in Annex II to Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The person and entities listed in the Annex to this Decision shall be deleted from the list set out in Annex II to Decision 2010/413/CFSP. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 23 April 2012. For the Council The President C. ASHTON (1) OJ L 195, 27.7.2010, p. 39. ANNEX Person and entities referred to in Article 1 A Sedghi Walship SA Morison Menon Chartered Accountant